In a discovery proceeding under sections 205 and 206 of the Surrogate’s Court Act brought to recover certain bank accounts of the decedent or their proceeds, order of the Surrogate’s Court of Kings County, entered on reargument,' which adhered to the original decision denying appellant’s motion to dismiss the proceeding, affirmed, with ten dollars costs and disbursements to petitioner-respondent. Appeal from original order dismissed, without costs. No opinion. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.